Order entered November 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00558-CR

                  VICTOR MIGUEL CALDERON-CARDONA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-82037-2018

                                            ORDER
       Before the Court is the State’s November 19, 2019 first motion for extension of time to

file its brief. The State’s brief has been tendered with the motion. We GRANT the motion and

ORDER the State’s brief filed as of the date of this order.


                                                       /s/    KEN MOLBERG
                                                              JUSTICE